Judges' Telephone Bill — — Court Fund The telephone bill of a Court may be paid out of the Court Fund under the authority of 20 O.S. 1304 [20-1304] (1968).  The Attorney General has considered your letter requesting an official opinion with respect to O.S.L. 1968, ch. 412, Section 4 (20 O.S. 1304 [20-1304] (1968)).  You inquire: "May the judges' telephone bill be paid out of the Court Fund incident to the operation of the court, or must the county set up an appropriation for this single item to be paid from the general fund of the county?" Said Section 1304 provides in pertinent part, as follows: "Claims against the Court Fund shall include only such expenses as may be lawfully incurred incident to the operation of the court in said county, and are approved by the governing board of the Court Fund or a majority thereof. The term `expenses' shall include . . . office supplies, furniture, fixtures and equipment and the maintenance thereof, for the judge's chambers, the courtroom, the clerk's office, other areas primarily used for judicial functions, and the law library only, . . . ." The obvious intent of the Legislature as expressed in the above statute is to provide for payment out of the Court Fund of claims arising from expenses incurred in connection with operating the offices of a court. There would be a few items of equipment more greatly utilized in the efficient and proper operation of offices of a court, than a telephone.  The Attorney General is therefore of the opinion that your question be answered as follows: The telephone bill of a court may be paid out of the Court Fund under the authority of O.S.L. 1968, ch. 412, Section 4 (20 O.S. 1304 [20-1304] (1968)).  (Dell Gordon)